NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             NORMAND P. RAINVILLE,
                Claimant-Appellant,

                           v.

                 SLOAN D. GIBSON,
        Acting Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7052
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-70, Judge Coral Wong Pietsch.
                ______________________

                Decided: July 11, 2014
                ______________________

   NORMAND P. RAINVILLE, of Apple Creek, Ohio, pro se.

    RICHARD P. SCHROEDER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and CLAUDIA BURKE, Assistant Director. Of
counsel on the brief were Y. KEN LEE, Deputy Assistant
General Counsel, and CHRISTINA GREGG, Attorney, United
2                                       RAINVILLE   v. GIBSON



States Department of Veterans Affairs, of Washington,
DC.
               ______________________

Before MOORE, O’MALLEY, and WALLACH, Circuit Judges.
PER CURIAM.
    Normand P. Rainville appeals from the judgment of
the United States Court of Appeals for Veterans Claims
(Veterans Court) affirming the decision of the Board of
Veterans Appeals (Board) denying Mr. Rainville’s claim
for service connection for a cervical spine disability. We
dismiss this appeal for lack of jurisdiction.
                       BACKGROUND
    Mr. Rainville served in the United States Army from
1966 to 1970. In 1967, Mr. Rainville suffered a mild
concussion after colliding with the wing of a stationary
missile. He was hospitalized for two days, but his skull X-
rays were reported as normal. In 1969, Mr. Rainville
complained of muscle soreness in his back after he was in
a motor vehicle accident. The X-rays following the inci-
dent were negative for fractures. Mr. Rainville’s 1970
service separation examination was normal and he did
not report any neck pain on the health history question-
naire.
    In April 2007, Mr. Rainville was diagnosed with cervi-
cal spondylotic myelopathy and degenerative joint disease
of the cervical spine following an X-ray and magnetic
resonance image (MRI). The X-ray and MRI did not
reveal any fracture or dislocation of the cervical spine.
    Following his diagnosis, Mr. Rainville filed a claim for
service connection for conditions which he characterized
as resulting from his 1967 in-service collision with the
wing of the stationary missile. He alleged that the dam-
age to his cervical spine diagnosed in 2007 was a result of
a long-term progressive degeneration triggered by the
RAINVILLE   v. GIBSON                                       3



missile wing collision. Mr. Rainville supported his claim
with a statement by his physician noting that it was
possible that Mr. Rainville’s degenerative condition was
incited or worsened by prior injuries. The physician’s
statement also explained that he could not definitively
determine whether this was so without appropriate
medical records from the time of injury.
    The Board denied Mr. Rainville’s claim. It relied up-
on Mr. Rainville’s medical history as well as various
medical opinions obtained in 2010 and 2012 in concluding
that Mr. Rainville’s neck condition was not service-
connected. The Veterans Court affirmed. It determined
that there was a plausible basis for the Board’s decision
and that the Board provided an adequate basis for its
conclusions. Mr. Rainville appeals.
                        DISCUSSION
      Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We have jurisdiction to
review a decision of the Veterans Court “with respect to
the validity of a decision of the Court on a rule of law or of
any statute or regulation . . . or any interpretation thereof
. . . that was relied on by the [Veterans Court] in making
the decision.” 38 U.S.C. § 7292(a) (2012). We lack juris-
diction to review a “challenge to a factual determination”
or a “challenge to a law or regulation as applied to the
facts of a particular case.” 38 U.S.C. § 7292(d)(2).
    On appeal, Mr. Rainville makes two arguments.
First, he argues that the Veterans Court erred in not
applying the “benefit of the doubt rule” to his case. Appel-
lant’s Informal Br. at 1. Second, he argues that the Board
erred in failing to obtain the X-rays from his 1967 missile
wing collision. Appellant’s Informal Br. Attach. 1 at 1–2.
    Mr. Rainville’s argument concerning the application
of the “benefit of the doubt rule” is a factual challenge
over which we lack jurisdiction. That rule states that,
4                                      RAINVILLE   v. GIBSON



“[w]hen there is an approximate balance of positive and
negative evidence regarding any issue material to the
determination of a matter, the Secretary shall give the
benefit of the doubt to the claimant.” 38 U.S.C. § 5107(b).
The Veterans Court affirmed the Board’s fact finding that
the preponderance of the evidence did not support enti-
tlement to service connection. Because the evidence was
not in equipoise, the Veterans Court held that the Board
did not err in failing to apply the “benefit of the doubt
rule.” Importantly, Mr. Rainville does not raise any
challenge to the lawfulness or interpretation of this rule.
Cf. Fagan v. Shinseki, 573 F.3d 1282, 1288–90 (Fed. Cir.
2009). Mr. Rainville’s challenge to the interpretation or
weighing of the evidence is beyond our jurisdiction. See
38 U.S.C. § 7292(d)(2).
    Mr. Rainville’s complaint that the Board erred in fail-
ing to obtain his 1967 X-rays amounts to a challenge to
the reliability of the evidence used to establish that Mr.
Rainville lacked service connection and is therefore out-
side of our jurisdiction. The Board concluded that a
written report associated with the 1967 X-rays was ade-
quate and reliable evidence of Mr. Rainville’s 1967 inju-
ries. In other words, it determined that the 1967 X-rays
would have been cumulative over the 1967 written report.
Reliability of evidence is a factual determination for the
Board. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.
Cir. 1997). To address the merits of Mr. Rainville’s ar-
gument would require us to make our own factual deter-
mination as to whether the 1967 written report was
indeed reliable evidence. We lack jurisdiction to under-
take such fact-based review and therefore cannot reach
the merits of Mr. Rainville’s challenge.
                       CONCLUSION
    For the foregoing reasons, the appeal is dismissed for
lack of jurisdiction.
                      DISMISSED
RAINVILLE   v. GIBSON           5



                        COSTS
   No costs.